I do not share the intuition and supposition of the majority, but concur in the reversal and remand of this action for further proceedings consistent with R.C. 3113.215. I also do not believe it is appropriate for this court to take the apparent position of advocate.
I agree with the holding of Marker v. Grimm (1992), 65 Ohio St.3d 139,  601 N.E.2d 496, that the worksheet provided in R.C.3113.215(E) or (F) must be utilized when calculating the amount of child support owed by an obligor. Based on the law as set forth in R.C. 3113.215(B)(1) and Marker, I would hold simply that this cause should be reversed and remanded in order for the court to calculate appellee's child support obligation according to the worksheet set forth in the statute.
I further note that R.C. 3113.215(B)(3)(d) provides that:
"(3) The court * * * may deviate from the amount of support that otherwise would result from the use of the schedule and the applicable worksheet, through line 18, in cases in which the application of the schedule and the applicable worksheet, through line 18, would be unjust or inappropriate and would not be in the best interest of the child. In determining whether that amount would be unjust or inappropriate and would not be in the best interest of the child, the court may consider any of the following factors and criteria:
"* * *
"(d) Extended times of visitation or extraordinary costs associated with visitation, provided that this division does not authorize and shall not be construed as authorizing any deviation from the schedule and the applicable worksheet, through line 18, or any escrowing, impoundment, or withholding of child support because of a denial of or interference with a right of companionship or visitation granted by court order[.]" *Page 399 
It cannot be determined from the record whether the trial judge considered this provision of the statute. While the majority of this court recognizes this section of the statute, it eliminates judicial discretion and substitutes its own personal philosophy. It is clear that the judge must follow the worksheet to line eighteen before considering the above-quoted portion of R.C. 3113.215. This provision does, however, authorize the judge to deviate from the guidelines in some circumstances involving extended visitations.
I also find the majority's discussion concerning "[a]ll
visitation schedules" and "the `typical' visitation schedule" to be unsupported by the record and irrelevant to the issues in this case.
Loc.R. 2.23 of the Hancock County Common Pleas Court is simply a guideline. I can think of no circumstances under which a rule of court could of itself be an "abuse of discretion." Furthermore, without something to indicate how the rule was applied in this case, I would not hold that the rule violates "the purpose and intent of R.C. 3113.215."